Case: 19-10613     Date Filed: 03/26/2020   Page: 1 of 14



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-10613
                             Non-Argument Calendar
                           ________________________

                            Agency No. A098-858-821



MEILINA KRISNAWATI,

                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                           ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (March 26, 2020)

Before JILL PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

   Meilina Krisnawati, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen her
              Case: 19-10613     Date Filed: 03/26/2020   Page: 2 of 14



removal proceedings. Krisnawati argues, in part, that the BIA failed to give

reasoned consideration to, or make adequate findings regarding, her argument that

reopening was warranted based on evidence of changed country conditions for

Christians in Indonesia. Because the BIA made only conclusory statements

without addressing any of Krisnawati’s new evidence and misstated the contents of

the record, we conclude that it failed to give reasoned consideration to the evidence

that conditions had changed for Christians in Indonesia. We therefore grant the

petition, vacate the BIA’s order, and remand for further proceedings.

                               I.   BACKGROUND

      We divide our discussion of the factual background into two parts. We first

discuss Krisnawati’s entrance into the United States and the denial of her initial

application for asylum and withholding of removal. Second, we discuss her

motion to reopen and the BIA’s decision denying it.

A. Entrance to the United States and Application for Asylum

      Krisnawati entered the United States in June 2004 as a non-immigrant visitor

with authorization to remain in the country until December of that year. After her

authorization expired, Krisnawati remained in the United States and in June 2005

filed an application for asylum and withholding of removal, alleging a fear of

persecution based on her religious beliefs. Krisnawati admitted that neither she nor

her family members had been harmed in the past. But, as a Christian, she feared


                                          2
              Case: 19-10613     Date Filed: 03/26/2020    Page: 3 of 14



persecution from Muslim fundamentalists if she returned to Indonesia and that the

Indonesian government would be unable and unwilling to protect her due to her

religion. In support of her application, Krisnawati submitted an affidavit that

discussed her Christian faith, including her active role in Indonesia’s Christian

community, and how the anti-Christian movement in Indonesia led her to seek

asylum in the United States.

      In 2005, the Department of Homeland Security served Krisnawati with a

notice to appear (“NTA”), charging that she was removable because she remained

in the United States longer than authorized. See 8 U.S.C. § 1227(a)(1)(B). After

Krisnawati admitted the factual allegations in the NTA, the Immigration Judge

(“IJ”) found her removable as charged.

      The IJ held a hearing in January 2007 to determine whether Krisnawati was

eligible for asylum or withholding of removal. In her testimony at the hearing,

Krisnawati described how she fled Indonesia because she feared persecution as a

result of practicing her religion. In further support of her application for asylum,

Krisnawati submitted a 2006 International Religious Freedom Report prepared by

the U.S. Department of State. The report detailed that unregistered religious

groups in Indonesia were not permitted to establish houses of worship and

members of unregistered religious groups had difficulty obtaining identity cards

and registering marriages and births. In addition, the report included information


                                          3
              Case: 19-10613     Date Filed: 03/26/2020    Page: 4 of 14



about the government’s banning of certain Christian sects. Krisnawati also

submitted news articles, published throughout 2006, that detailed incidents of

Muslim fundamentalists attacking Christians and of government interference with

Christians practicing their religion. Her evidence also included the United States

Commission on International Religious Freedom’s (“USCIRF”) 2005 Annual

Report, which concluded that violence against Christians was on the rise in

Indonesia.

      The IJ denied Krisnawati’s application for asylum and withholding of

removal. The IJ made an adverse credibility determination, finding that Krisnawati

was not credible because her testimony before the IJ conflicted with statements

that she had made in an affidavit submitted with her asylum application. In

addition, the IJ determined that Krisnawati failed to establish either past

persecution or a well-founded fear of future persecution. The IJ therefore

concluded that she failed to establish eligibility for asylum or withholding of

removal.

      Krisnawati appealed the IJ’s decision to the BIA, which dismissed her

appeal in September 2008. The BIA did not adopt the IJ’s adverse credibility

determination; rather, it assumed that Krisnawati’s testimony was credible but

concluded that she failed to show she had suffered past persecution or had a well-

founded fear of future persecution. The BIA accepted that Krisnawati had a


                                          4
               Case: 19-10613       Date Filed: 03/26/2020       Page: 5 of 14



subjective fear of harm, but it reasoned that her subjective fear did not differ from

that of all other Indonesian Christians, and she failed to establish that all

Indonesian Christians had a well-founded fear of persecution. Given the BIA’s

conclusion that Krisnawati failed to establish eligibility for asylum, it held that she

did not meet the higher burden of proof for withholding of removal. Krisnawati

filed a petition for review in this Court; the Court denied the petition. See

Krisnawati v. U.S. Att’y Gen., 333 Fed. App’x 432 (11th Cir. 2009) (unpublished).

B. Krisnawati’s Motion to Reopen

       Nearly 10 years later, in May 2018, Krisnawati filed with the BIA a motion

to reopen based, in part, on materially changed conditions for Christians in

Indonesia.1 Krisnawati sought reopening to present new evidence in support of her

asylum and withholding of removal application. She indicated that she also

intended to apply for relief under the United Nations Convention Against Torture

(“CAT”).

       Krisnawati acknowledged that motions to reopen generally have to be filed

within 90 days of the final administrative removal order. But she argued that the

90-day time limit did not apply because she could show changed country



       1
         Alternatively, Krisnawati requested that her proceedings be reopened by the agency sua
sponte based on new evidence of abuse by her former spouse; however, we lack jurisdiction to
hear an appeal challenging the BIA’s refusal to exercise sua sponte its authority to reopen
proceedings under 8 C.F.R. § 1003.2(a). Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1292-93 (11th
Cir. 2008).
                                               5
                 Case: 19-10613       Date Filed: 03/26/2020   Page: 6 of 14



conditions, including “new extensive evidence of escalated and widespread

persecution, terror, and intimidation of Christians in Indonesia.” AR at 38.2 She

explained that anti-Christian sentiment in Indonesia had significantly worsened

since her January 2007 hearing, and there were numerous reports of rising anti-

Christian violence and mistreatment. Tensions had escalated particularly after a

now-jailed Christian political leader’s November 2016 campaign speech that was

seen as an insult to Islam.

      In support of her motion to reopen, Krisnawati attached 14 exhibits

regarding the treatment of Christians and other religious minorities in Indonesia.

Krisnawati submitted two additional exhibits with her response to the

government’s opposition to her motion. Her evidence included a 2017 USCIRF

report, which described an increase in discrimination against religious minorities in

the majority-Muslim country. The report explained that even though the

Indonesian government sometimes intervened when violence occurred, violations

of freedom of religion continued to rise and increase in intensity and non-Muslims

and non-Sunni Muslims endured ongoing difficulties obtaining official permission

to build houses of worship.

      Krisnawati also submitted news articles that detailed violent attacks against

Christians. One article reported that, in May 2018—just before Krisnawati filed


      2
          “AR.” refers to the administrative record.
                                                 6
              Case: 19-10613     Date Filed: 03/26/2020    Page: 7 of 14



her motion to reopen, a husband and wife used their four children to carry out a

string of suicide bombings at three separate Christian churches. The same article

stated that the Islamic State (“ISIS”) had targeted Indonesia for member

recruitment and that terrorist attacks in 2016 and 2017 were the first to occur in

Jakarta since simultaneous attacks on hotels in 2009. Another article reported a

May 2018 church attack and noted that there had been new attacks, or attempted

attacks, targeting Christians and the police every day that month.

      To illustrate the increase in tensions and violence against Christians and

other religious minorities since her 2007 hearing, Krisnawati also submitted an

article from Human Rights Watch that described the marked increase in 2016 of

acts of religious intolerance against religious minorities, including Christians, in

Indonesia; the article reported that the escalation could be traced back to 2005 and

both Indonesian officials and non-governmental religious extremists were

responsible. An article in the Jakarta Post reported that incidents of violence

related to religious intolerance had increased by more than 50 percent between

2014 and 2015. The article explained that there had also been a sharp increase in

the number of violations of religious freedom conducted by state actors, as the

number of incidents had increased from a reported 39 violations in 2014 to 101

violations in 2015.




                                           7
              Case: 19-10613       Date Filed: 03/26/2020   Page: 8 of 14



      Without discussing any of this evidence, the BIA denied Krisnawati’s

motion to reopen. The BIA concluded that the motion to reopen was untimely and

Krisnawati failed to meet the exception for changed country conditions:

      The respondent has not sufficiently described nor does the country
      information proffered with the motion reflect materially changed
      circumstances or country conditions for Christians in Indonesia since
      the Immigration’s Judge’s January 2007 decision. The respondent does
      not dispute that discrimination, harassment, and episodes of violence
      against religious minorities in Indonesia is a long standing and ongoing
      problem. The respondent does not submit evidence, additional to the
      2006 country report already in the record that demonstrates a baseline
      of conditions existing before January 2007 that are markedly different
      for members of the Christian community.

AR. at 3-4 (citations omitted).

                         II.      STANDARD OF REVIEW

      We review for abuse of discretion the BIA’s denial of a motion to reopen.

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Review is limited

to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009). We review administrative findings under a highly deferential substantial

evidence test, in which we view the evidence “in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004). The BIA’s factual

findings are considered “conclusive unless a reasonable factfinder would be

compelled to conclude to the contrary.” Lonyem v. U.S. Att’y Gen., 352 F.3d 1338,

                                            8
                Case: 19-10613        Date Filed: 03/26/2020       Page: 9 of 14



1340 (11th Cir. 2003). We review de novo legal issues, including whether the BIA

gave reasoned consideration to a party’s arguments or evidence. Ali v. U.S. Att’y

Gen., 931 F.3d 1327, 1333 (11th Cir. 2019).

                                     III.    ANALYSIS

       A motion to reopen generally must be filed within 90 days of the date of the

final administrative removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i). But the 90-

day time limit for filing a motion to reopen does not apply when (1) the applicant

files a motion to reopen seeking asylum, withholding of removal, or relief under

the CAT; (2) the motion is predicated on changed country conditions; and (3) the

changed conditions are material and could not have been discovered at the time of

the removal proceedings. Id. § 1229a(c)(7)(C)(ii); Jiang, 568 F.3d at 1256. An

applicant “who attempts to show that the evidence is material bears a heavy burden

and must present evidence that demonstrates that, if the proceedings were opened,

the new evidence would likely change the result in the case.” Jiang, 568 F.3d at

1256-57.

       In her motion to reopen, Krisnawati argued that the time limit for filing a

motion to reopen did not apply to her motion because the conditions for Christians

in Indonesia had changed materially since her initial removal hearing in 2007. 3


       3
        The government argues that Krisnawati failed to exhaust her administrative remedies
because she did not raise her current argument to the BIA. We lack jurisdiction to review a
claim unless the petitioner has exhausted all administrative remedies with respect to the claim.
                                                9
               Case: 19-10613       Date Filed: 03/26/2020      Page: 10 of 14



Krisnawati argues on appeal that we should vacate the BIA’s decision and remand

the case because, in denying the motion to reopen, the BIA failed to give reasoned

consideration to her argument, and the evidence she presented in support of her

argument, that conditions for Christians in Indonesia had significantly worsened

since her original application for asylum. We agree with Krisnawati.

       To enable review of the BIA’s decision denying the motion to reopen, the

BIA must give “reasoned consideration” to her arguments and make “adequate

findings” to support its denial. Ali, 931 F.3d at 1333 (internal quotation marks

omitted). A reasoned consideration examination is not a review of the agency’s

fact findings or legal conclusions; instead, it is a threshold determination as to

whether the decision is sufficient to permit review. Id. As we have explained,

“[t]he Immigration Judge must consider the issues raised and announce its decision

in terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted.” Kazemzadeh v. U.S. Atty. Gen., 577 F.3d 1341,

1351 (11th Cir. 2009) (internal quotation marks omitted).




Amaya–Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We have
explained, however, that this is “not a stringent requirement” and a petitioner’s claim will be
exhausted if she “previously argued the core issue now on appeal before the BIA.” Indrawati v.
U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015) (internal quotation marks omitted). Here,
Krisnawati argued her core issue—that there existed new evidence of materially changed
conditions for Christians in Indonesia—in her motion to reopen. Under our precedent, she has
exhausted her administrative remedies with respect to this claim.
                                              10
              Case: 19-10613     Date Filed: 03/26/2020    Page: 11 of 14



      We have concluded in previous cases that the BIA has failed to give reasoned

consideration when its decision “‘misstates the contents of the record, fails to

adequately explain its rejection of logical conclusions, or provides justifications for

its decision which are unreasonable and which do not respond to any arguments in

the record.’” Ali, 931 F.3d at 1334 (quoting Jeune v. U.S. Atty. Gen., 810 F.3d 792,

803 (11th Cir. 2016)). All three conditions “flow from some irreconcilable tension

between the opinion and the record evidence.” Id. Although the BIA is required to

consider all of the evidence, we do not require that it specifically address every

piece of evidence. Jeune, 810 F.3d at 803. But “it is practically impossible for the

[BIA] to write a reviewable decision without discussing ‘highly relevant’

evidence.” Ali, 931 F.3d at 1334 (quoting Min Yong Huang v. Holder, 774 F.3d
1342, 1349 (11th Cir. 2014)).

      Here, the BIA’s decision failed to address a single piece of Krisnawati’s

evidence documenting the escalation of violence and increased persecution—

including by government officials—of Christians in Indonesia. In a conclusory

statement, the BIA declared that Krisnawati had shown no material change in

country conditions since her removal hearing in early 2007. The BIA reached this

conclusion without discussing any of Krisnawati’s evidence, even though the

evidence showed a considerable increase in violence against Christians in

Indonesia since 2014. One article that Krisnawati submitted estimated that cases


                                          11
             Case: 19-10613     Date Filed: 03/26/2020    Page: 12 of 14



of religious intolerance against minority groups had grown between 2014 and 2015

by more than 50 percent, with Christians being the target in the second highest

number of reported cases. This article also noted that the violations of religious

freedom conducted by state actors had more than doubled during this period.

Another article reported that between 2014 and 2015 there was a more than 30

percent increase in religiously motivated violence as a result of opposition to a

Chinese Christian leader, and the number was expected to increase again in 2016.

The BIA’s failure to discuss this highly relevant evidence of changed country

conditions makes it impossible for us to review the BIA’s decision.

      Furthermore, the BIA “‘misstate[d] the contents of the record,’” Ali, 931
F.3d at 1334 (quoting Jeune, 810 F.3d at 803), when it found that Krisnawati did

“not submit [new] evidence,” A.R. at 4, establishing a baseline of conditions

existing before her January 2007 merits hearing that were materially different.

Contrary to the BIA’s finding, the evidence Krisnawati submitted in support of her

motion demonstrated that incidents of religious intolerance and related violence

against religious minorities, including Christians, had risen substantially during the

period of 2014 through May 2018, when the motion to reopen was filed. And,

some of the evidence directly discussed conditions existing in Indonesia before

January 2007. For example, one of the articles reported that such incidents began

in 2005, when Indonesia’s president vowed strict measures against “deviant


                                          12
              Case: 19-10613     Date Filed: 03/26/2020    Page: 13 of 14



beliefs” and “turned a blind eye to the worsening of acts of religious intolerance

and violence by militant Islamists against religious minorities.” AR. at 145-47.

The article emphasized that incidents of religious intolerance and related violence

had escalated over time and, by 2016, included hundreds of such acts, many of

which involved participation by local government entities and police.

      Another example is an article from 2018, which discussed that violence and

attacks against Christians in Indonesia had increased recently as a result of the

weakening of ISIS. The article reported that the losses ISIS experienced in the

Middle East caused recruits to shift their focus to committing attacks locally, with

Christians being a main target, and that this violence had encouraged other local

extremist groups.

      Krisnawati’s evidence also included an article by the Council on Foreign

Relations that included a historical review of Indonesia’s religious intolerance.

The article noted that “[i]n more recent years, there has been a . . . troubling

erosion of tolerance towards minorities in Indonesia, which has manifested in a

significant rise in attacks by hard-line Muslim groups on Christian churches.” AR.

at 174. Another article discussing intolerance against Christians reported that this

“intolerance in the country has been increasing for a decade.” AR. at 181.

      In sum, the BIA’s decision does not demonstrate that it gave reasoned

consideration to Krisnawati’s argument and evidence regarding the changed


                                          13
               Case: 19-10613       Date Filed: 03/26/2020       Page: 14 of 14



country conditions for Christians in Indonesia. Kazemzadeh, 577 F.3d at 1351.

Although the agency ultimately might not find this evidence sufficient to merit

relief, the evidence was relevant to the issue of whether violence against Christians

had significantly increased since before January 2007, when Krisnawati had her

hearing. The BIA failed to discuss any of Krisnawati’s evidence, much less

explain why it found the evidence unpersuasive. And its finding that she did “not

submit evidence” demonstrating a marked change from the conditions existing

before January 2007 is contradicted by the record. AR. at 4. We therefore grant

Krisnawati’s petition for review, vacate the BIA’s decision, and remand for further

consideration.4

       PETITION GRANTED; VACATED AND REMANDED.




       4
          Krisnawati raises additional arguments on appeal, including that even if the BIA gave
her arguments and evidence reasoned consideration, it abused its discretion by concluding that
there had been no material change in country conditions. Because we conclude that the BIA
failed to give reasoned consideration such that we cannot review its decision, we do not reach
her second argument. Ali, 931 F.3d at 1333.
                                               14